Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Compton Petroleum announces appointments to the Board of Directors CALGARY, March 18 /CNW/ - Compton Petroleum Corporation (TSX - CMT, NYSE - CMZ) is pleased to announce the appointment of two new directors to the Board of Directors of the company, Mr. David Fitzpatrick and Mr. Warren Shimmerlik, who were appointed to the Board effective March 16, 2009 and February 26, 2009, respectively. Messrs. Fitzpatrick and Shimmerlik will also be nominees for election as Directors at the upcoming Annual and Special Meeting being held May 11, 2009. David Fitzpatrick brings a wealth of experience to Compton in the investment and petroleum sector along with a strong business track record. He is an independent businessman and prior to that, he was President, CEO, and a Director of Shiningbank Energy Ltd. from 1996 to 2007 (acquired by PrimeWest Energy). During his leadership, Shiningbank grew nine fold to 25,000 boe/d, providing a 28% per annum compound return to shareholders over the 11 year history of the company. During his career, Mr. Fitzpatrick held senior positions in several petroleum companies. Mr. Fitzpatrick attended Queen's University, where he obtained a Bachelor of Science in Geological Engineering, as well as completing the Queen's Executive Program. In 2008, he attended the Chartered Director Program at McMaster University to complement the experience he has gained acting on several public company boards. Mr. Fitzpatrick is a member of the Association of Petroleum Engineers, Geologists and Geophysicists of Alberta. Warren Shimmerlik is an independent businessman with extensive experience in the financial markets, working in equity financing, investment analysis and market activities. He currently acts as consultant to Centennial Energy Partners, L.L.C., a major shareholder of the Company. Previously, he was a Principal of COSCO Capital Management LLC, a private equity intermediary, where he was responsible for Canadian oil and gas financings. He spent nearly two decades as a highly regarded Wall Street investment analyst involved with the energy sector in senior positions with Merrill Lynch & Company, L. F.
